BAB, INC. - 8-K STOCK SPLIT FORM 8-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) Date of Report December 19, 2002 BAB, Inc. (Name of small business issuer in its charter) Delaware Commission file number 36-4389547 (State or other jurisdiction of incorporation or organization) 0-31555 (I.R.S. Employer Identification No.) 8501 West Higgins Road, Suite 320, Chicago, Illinois 60631 (Address of principal executive offices) (Zip Code) Issuer's telephone number (773) 380-6100 Item 1. Changes in Control of Registrant Not Applicable Item 2. Acquisition or disposition of Assets Not Applicable Item 3. Bankruptcy or Receivership Not Applicable Item 4. Changes in Registrant's Certifying Accountant Not Applicable Item 5. Other Events On December 16, 2002, BAB INC., by unanimous consent of the Board of Directors, approved a 4-for-1 stock split to shareholders of record on January 6, 2003, and payable to shareholders on January 20, 2003, which was announced in the attached press release issued on December 18, 2002. Item 6. Resignations of Registrant's Directors Not Applicable Item 7. Financial Statements and Exhibits Not Applicable Item 8. Change in Fiscal Year Not Applicable Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAB, Inc. (Registrant) /s/ Michael W. Evans December 19, 2002 (Signature) (Date) Michael W. Evans, Chief Executive Officer
